

116 S89 IS: Fort Frederica National Monument Boundary Expansion Act
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 89IN THE SENATE OF THE UNITED STATESJanuary 10, 2019Mr. Isakson introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo expand the boundary of Fort Frederica National Monument in the State of Georgia, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Fort Frederica National Monument Boundary Expansion Act. 2.Fort Frederica National Monument, Georgia (a)Maximum acreageThe first section of the Act of May 26, 1936 (16 U.S.C. 433g), is amended by striking two hundred and fifty acres and inserting 305 acres.
			(b)Boundary expansion
 (1)In generalThe boundary of the Fort Frederica National Monument in the State of Georgia is modified to include the land generally depicted as Proposed Acquisition Areas on the map entitled Fort Frederica National Monument Proposed Boundary Expansion, numbered 369/132,469, and dated April 2016.
 (2)Availability of mapThe map described in paragraph (1) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (3)Acquisition of landThe Secretary of the Interior may acquire the land and interests in land described in paragraph (1) by donation or purchase with donated or appropriated funds from willing sellers only.
 (4)No use of condemnation or eminent domainThe Secretary of the Interior may not acquire by condemnation or eminent domain any land or interests in land under this Act or for the purposes of this Act.